Jerry J. KILPATRICK, Petitioner-Appellee,

                                                    v.

                             Samuel H. HOUSTON, Respondent-Appellant.

                                              No. 99-10862.

                                     United States Court of Appeals,

                                            Eleventh Circuit.

                                             Dec. 10, 1999.

Appeal from the United States District Court for the Northern District of Florida (No. 98-00282-3-CV-RH);
Robert Hinkle, Judge.

Before BLACK, Circuit Judge, and GODBOLD and FAY, Senior Circuit Judges.

        PER CURIAM:

        The judgment of the district court is affirmed for the reasons stated in its Order Granting Writ of

Habeas Corpus, which is published at 36 F.Supp.2d 1328 (N.D.Fla.1999).

        AFFIRMED.